               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION

                                              )
 UNITED STATES OF AMERICA,
                                              )
                 Plaintiff,                   )
                                              )
        v.                                    )    Case No. 19-03103-01-CR-S-SRB
                                              )
 JULIA M. LAWRENCE,                           )
                                              )
                 Defendant.                   )


             DEFENDANT’S MOTION FOR TEMPORARY RELEASE TO
                    ATTEND GRANDFATHER’S FUNERAL

       COMES NOW, Julia Lawrence, by counsel and hereby respectfully requests the Court to
release her into her mother’s custody to attend her maternal grandfather’s funeral on Saturday,
August 22, 2020.

                                 SUPPORTING SUGGESTIONS

       1.       Ms. Lawrence is currently incarcerated in the Greene County Jail. She was

                charged by indictment filed on August 20, 2019, with a single count of possession

                with intent to distribute 50 grams or more of methamphetamine.

       2.       Ms. Lawrence has been in custody since her arrest on August 21, 2019, and

                detained without bond pursuant to the Order of Detention on September 3, 2019.

       3.       Defendant’s maternal grandfather passed away suddenly just three days ago on

                August 15, 2020. Defendant, having been very close to him, wishes the Court to

                allow her to be able to attend his funeral on Saturday, August 22, 2020. The

                funeral is scheduled to begin at 11:00 a.m.

       4.       The funeral is to be held at the Lohmeyer Funeral Home, which is located at 500

                East Walnut here in Springfield.

       5.       Julia’s mother seeks to pick Julia up on Saturday at 9:00 a.m. so that she can

            Case 6:19-cr-03103-SRB Document 34 Filed 08/19/20 Page 1 of 3
         dress for the funeral and have some time to spend with her family during this time

         of mourning.

6.       Counsel has spoken with Julia and readily sees her desperate need to be able to be

         there for the funeral. She is deeply saddened by the prospect of not being able to

         see her grandfather off. Indeed, the loss is greatly magnified by her inability to be

         there with her family to mourn his loss.

7.       Defendant’s mother, Kelly Mandl, seeks to be able to pick up Julia from the jail

         Saturday at 9:00 a.m. and return her to the jail by 5:00 p.m. on Saturday.

8.       Julia recognizes her request may seem questionable to the court, but her need to

         simply be with her family when goodbyes are said to her grandfather is

         monumental. Indeed, Julia’s not being able to be there will be devastating to any

         ability of peaceful closure.

9.       Counsel has been in contact with the AUSA handling this case who indicates the

         position of the office in these requests is to object.

WHEREFORE, it is respectfully requested that the Court issue a temporary release from

custody from the Green County jail so that defendant’s mother can pick her up at 9:00

a.m. to go to her grandfather’s funeral and return her to the jail by 5:00 p.m. on Saturday,

August 22, 2020.

                                                 /s/Donald R. Cooley
                                                 Donald R. Cooley
                                                 Missouri Bar No. 21172
                                                 901 East St. Louis, Suite 1600
                                                 Springfield, MO 65806
                                                 (417) 831-3139




     Case 6:19-cr-03103-SRB Document 34 Filed 08/19/20 Page 2 of 3
                               CERTIFICATE OF SERVICE

        I hereby certify that the filing of this Motion on the CM/ECF computer system, which
also delivers copies of the same to all counsel of record, was performed on this 19th day of
August, 2020.

                                            /s/Donald R. Cooley
                                            Donald R. Cooley




         Case 6:19-cr-03103-SRB Document 34 Filed 08/19/20 Page 3 of 3
